Citation Nr: 0740297	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO denied the veteran's claim for a TDIU.  The veteran 
filed a notice of disagreement (NOD) in February 2005, and 
the RO issued a statement of the case (SOC) in June 2005.  

In August 2006, the veteran testified at during a hearing at 
the RO; a transcript of that hearing is of record.  Because 
the veteran's contentions offered during his August 2006 
hearing were later reduced to writing and incorporated into 
the record in the form of a written transcript, the RO 
accepted the transcript of that hearing as his substantive 
appeal in lieu of a VA Form 9 (Appeal to the Board of 
Veterans' Appeals).  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  A supplemental SOC (SSOC) was issued by the RO in 
September 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a TDIU has been accomplished..

2.  There is competent and persuasive evidence indicating 
that the nature and severity of the veteran's service-
connected psychiatric disability, post-traumatic stress 
disorder (PTSD), alone prevents him from securing or 
following a substantially gainful occupation.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321(b), 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for entitlement to a TDIU in light of 
the above, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for entitlement to a TDIU has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
are: psychiatric disorder, diagnosed as PTSD (previously 
diagnosed as anxiety reaction), rated as 50 percent 
disabling; shell fragment wounds (SFWs) of the right buttock 
and thigh, rated as 30 percent disabling; status post total 
left knee replacement associated with SFW of the right leg 
with injury to the sciatic nerve and paresthesias of the 
right foot, rated as 30 percent disabling; SFW scars of the 
right leg, rated as 20 percent disabling; SFW of the right 
leg with injury to the sciatic nerve and paresthesias of the 
right foot, and marked medial joint space narrowing and joint 
margin sclerosis consistent with osteoarthritic changes of 
the right knee, rated as 20 percent disabling; SFW scars of 
the right upper arm, rated as 10 percent disabling; and scars 
of the right popliteal area and the right forearm, rated as 
noncompensably disabling; for a combined disability rating of 
90 percent.  Thus, the minimum percentage requirements for a 
TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining 
question, then, is whether the veteran's service-connected 
disability(ies) rendered him unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

On VA general medical examination in December 2004, the 
examiner indicated that the veteran reported that his biggest 
problem was right knee pain and numbness in the right lower 
leg from his injured nerve.  The examiner stated that, 
despite multiple medical conditions, the veteran was able to 
work full time, although his work opportunities were likely 
to be limited by the veteran's right leg condition (that is, 
not suitable for job that require prolonged standing and 
lifting heavy objects).  The examiner added that the veteran 
can, however, work in a more sedentary job description 
including as a mail carrier.  Therefore, the examiner 
concluded that it was his opinion that at that time the 
veteran was less likely to be unemployable.  He added that 
aside from the leg issue, the other likely limitations to 
future long-term employment were the veteran's hepatitis C 
including treatment side effects (which there was none so 
far), and the worsening of his general anxiety disorder 
(GAD)/neurosis.  The examiner noted that the veteran was 
working up until August 2004, despite the latter condition.  
However, the examiner added that, if deemed necessary or 
appropriate the veteran could be formally evaluated for his 
GAD.

As reported on his August 2004 application for a TDIU, the 
veteran was most recently employed as a mail handler with the 
U.S. Postal Service (USPS).  In a September 2004 response, 
the USPS stated that the veteran had taken optional 
retirement not by reason of age or disability.  However, the 
veteran testified that, contrary to the December 2004 VA 
examiner's statement that the veteran reported that he left 
his job simply because of a "conflict with a particular 
individual", this was only one of many stressors and 
problems which exacerbated his PTSD.  Other problems included 
suspiciousness of persons in supervisory positions, sleep 
difficulties, and his inability to lift due to his service-
connected lower extremity disabilities.  During his 
testimony, the veteran also asserted that the December 2004 
VA examiner focused on his physical capacity to work but did 
not inquire about the specific mental or psychological 
barriers that, stemming from PTSD, negatively impacted his 
functioning at work.  If he though that he had the physical 
and/or mental capacity to continue to work, the veteran 
indicated that he would have continued to work because of the 
great financial loss to him and his family of taking an early 
retirement. 

In a January 2005 statement, the veteran's treating VA social 
worker indicated that he suffers from severe and chronic PTSD 
and that he had been seen as a patient in the VA mental 
hygiene clinic since August 2000.  His treatment includes 
PTSD group therapy, individual supportive counseling, and 
ongoing psychopharma-cological assessment and monitoring.  

The social worker indicated that the veteran experiences 
symptoms from all three clusters of PTSD.  He has nightmares 
and intrusive thoughts and memories of Vietnam traumas on a 
daily basis; he experiences psychological distress and 
physiological reactivity when exposed to reminders of his 
traumas; he experiences significant distress during the 
anniversary of certain traumatic events; he avoids reminders 
of Vietnam; he has a pervasive sense of estrangement from 
others and a restricted range of affect; he has extremely 
severe hyperarousal symptoms - he is always on "edge" and 
hypervigilant; he has pervasive irritability; he has long-
standing and severe sleep disorder; he has exaggerated 
startle response; his concentration and memory are poor; and 
he has some of the associated features of PTSD, including 
anxiety, panic attacks, depressive symptoms, and survivor's 
guilt.  The social worker stated that the veteran's PTSD 
symptoms have interfered with his functioning on many 
different levels.  Although the veteran is a devoted father 
and husband, he often isolates himself at home and must work 
hard not to act out his anger and irritability with loved 
ones.  With the exception of his family, the veteran has few 
friends and tremendous difficulty trusting and feeling 
comfortable with others.

His social worker acknowledged that, up until recently, the 
veteran worked as a mail handler on the night shift.  
However, the job had been extremely stressful and had taken 
its toll on the veteran's physical and mental health.  His 
mistrust of others and problems with authority, coupled with 
pervasive hyperarousal symptoms, often made the daily 
encounters with others tremendously draining as he constantly 
had to monitor his anger and refrain from acting out.  Since 
the 9/11 attacks, anxiety about anthrax and assault in the 
workplace had exacerbated all of his symptoms, especially 
hyperarousal, including unrelenting hypervigilance that made 
it virtual impossible for the veteran to relax, and extremely 
poor sleep.  He had also suffered from frequent and severe 
headaches (psychosomatic).  When the social worker expressed 
concerns about the toll work was taking on the veteran, he 
responded that he had to work in order to support his family 
and ensure that his daughter could get through college.  The 
social worker added that the veteran had a tendency to 
minimize his problems at times, because of shame and guilt 
over its impact on his ability to be an adequate provider.  
The social worker concluded that retiring from the post 
office was clearly necessary for the veteran's mental and 
physical well being.  Although the veteran was conscientious 
and reliable about attending appointments and following 
through on treatment recommendations, despite his efforts, 
his PTSD continues to be severe and disabling.  Given his age 
and the severity of his condition, the veteran cannot resume 
employment now, or in the future.  The veteran's treating 
psychiatrist acknowledged receipt of this opinion.

In an August 2005 statement, the veteran's social worker 
indicated that the veteran's PTSD symptoms had not improved 
since her January 2005 statement and that there was no 
evidence that his condition would improve significantly.  She 
added that it was inaccurate to report that the veteran left 
his job as a mail handler simply because of a conflict with a 
particular individual.  While it was true that the veteran 
had difficulty dealing with his supervisor's boss, this was 
one of many problems and stressors that both reflected and 
exacerbated the veteran's PTSD.  As stated in her January 
2005 statement, the veteran's symptoms (which she reiterated 
from her previous statement) made the day-to-day demands and 
interactions of work extremely stressful.  She also stated 
that the VA examiner's conclusion that the veteran could find 
a job was not based on the specific mental and psychological 
barriers stemming from the veteran's PTSD that impact his 
functioning negatively.  Contrary to the RO's conclusion that 
VA treatment notes provide no documentation showing that the 
veteran is unemployable due to his service-connected 
disabilities, the VA social worker noted that it was not the 
clinician's role to make a statement about employability.  
However, she added that there is ample documentation by the 
veteran's clinicians about their observations and concern 
about the detrimental impact his symptoms have had on his 
social and occupational functioning.  The social worker 
indicated that she had been concerned for years about how 
stressful and overwhelming the demands of the workplace had 
been on the veteran.  In summary, the social worker stated 
that the veteran has severe and chronic PTSD and that it 
takes a great deal of energy and effort for the veteran to 
deal with the demands of daily life.  The veteran's treating 
psychiatrist cosigned this statement.

The Board notes that VA mental hygiene treatment notes tend 
to confirm the veteran's social worker's statements.  In 
October 2001, after an anthrax scare at his post office, the 
veteran felt so angry at the "higher ups" that he expressed 
homicidal ideation towards his supervisors and his VA 
psychiatrist recommend that he take a week off from work.  
During an August 2002 PTSD group therapy session, the veteran 
talked about his daily struggle to deal with the stress of 
work and family.  He often presented as anxious and restless 
and often talked about pervasive feelings of irritability and 
angry outbursts (always verbal) usually directed at his 
supervisors at the post office.  A June 2005 mental hygiene 
treatment note reflects that the veteran continued to have 
problems with sleep and anger, even after his retirement.  
For example, he related a recent instance when he threw a pie 
at his wife.  After she voiced a craving for chocolate cake, 
he went to the store and bought a pie because "It looked 
better".  His wife refused it, and he got angry and threw 
the pie at her.

Considering the record in light of the above-noted criteria, 
the Board finds that the overall evidence tends to indicate 
that the veteran's service-connected PTSD alone is of such 
nature and severity as to prevent him from obtaining and 
retaining substantially gainful employment.  As indicated 
above, the veteran took an early retirement, even though it 
would be a financial hardship on him and his family, due the 
exacerbation of his PTSD symptomatology.  While the record 
does not include a separate VA psychiatric examiner's opinion 
that definitively states that the veteran's PTSD renders the 
veteran unemployable, when the medical evidence that is of 
record that documents the nature and severity of the 
veteran's PTSD is considered in light of the veteran's 
credible assertions, the Board finds that a reasonable doubt 
arises regarding the veteran's ability to secure and follow a 
substantially gainful occupation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, a claimant's unemployability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the totality of the record, to particularly include the 
medical statements from the veteran's treating social worker 
(and cosigned by his treating psychiatrist) addressed above, 
and resolving all reasonable doubt in the veteran's favor on 
the question of unemployability, the Board finds that 
entitlement to a TDIU is established.


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


